               Case 5:20-cr-00432-EJD Document 122 Filed 03/26/21 Page 1 of 4




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MARISSA HARRIS (NYBN 4763025)
   Assistant United States Attorney
 5
   MICHAEL J. SONGER (DCBN 975029)
 6 Trial Attorney, Civil Rights Division

 7           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 8           Telephone: (408) 535-5061
             FAX: (408) 535-5066
 9           marissa.harris@usdoj.gov
             michael.songer@usdoj.gov
10
     Attorneys for United States of America
11
                                      UNITED STATES DISTRICT COURT
12
                                   NORTHERN DISTRICT OF CALIFORNIA
13
                                              SAN JOSE DIVISION
14

15   UNITED STATES OF AMERICA,                        ) CASE NO. 20-CR-00432 EJD
                                                      )
16           Plaintiff,                               ) GOVERNMENT’S REVISED WITNESS LIST
                                                      )
17      v.                                            )
                                                      )
18   OLE HOUGEN,                                      )
                                                      )
19           Defendant.                               )
                                                      )
20

21

22           The United States hereby provides notice to the Court and to the defendant of the witnesses it
23 may call in its case-in-chief at the trial of defendant Ole Hougen. This list is intended to be inclusive.

24 The government may not call all of the witnesses on this list. The government reserves the right to

25 supplement this list as trial preparations progress and call rebuttal witnesses as necessary. The

26 government will notify the defendant of any changes to its witness list.

27

28

     GOV. WITNESS LIST                                1
     20-CR-00432 EJD
             Case 5:20-cr-00432-EJD Document 122 Filed 03/26/21 Page 2 of 4




 1      1. Kevin Bailey: Santa Cruz Police Officer who will testify about the investigation and arrest of

 2         Hougen for the July 5, 2020 racially motivated knife attack in Santa Cruz, California, to include

 3         interviews of witnesses to the attack, photographs and body worn camera footage taken,

 4         Hougen’s conduct and demeanor upon arrest, and racial taunts and slurs uttered by Hougen while

 5         in custody.

 6      2. Samuel Battle: Eyewitness and victim who will testify about Hougen’s July 5, 2020 racially

 7         motivated knife attack in Santa Cruz, California, to include the unprovoked nature of the attack,

 8         Hougen’s conduct and demeanor, and the racial slurs Hougen screamed at him while slashing at

 9         his head and body with a knife.

10      3. Juan Becerra: Santa Cruz Police Officer who will testify about the investigation and arrest of

11         Hougen for the July 5, 2020 racially motivated knife attack in Santa Cruz, California, to include

12         interviews of witnesses to the attack, photographs and body worn camera footage taken,

13         Hougen’s conduct and demeanor upon arrest, and racial taunts and slurs uttered by Hougen while

14         in custody.

15      4. Kyle Biebesheimer: FBI Special Agent who will testify about information uncovered during the

16         FBI’s investigation into Hougen and his history of racial violence.

17      5. Wendy Campbell: Eyewitness who will testify about Hougen’s conduct and demeanor during the

18         July 5, 2020 racially motivated knife attack in Santa Cruz, California, to include her decision to

19         report the attack to police.

20      6. Joshua Garcia: Santa Cruz Police Officer who will testify about the investigation and arrest of

21         Hougen for the July 5, 2020 racially motivated knife attack in Santa Cruz, California, to include

22         interviews of witnesses to the attack, photographs and body worn camera footage taken,

23         Hougen’s conduct and demeanor upon arrest, and racial taunts and slurs uttered by Hougen while

24         in custody.

25      7. Henry Garrison: Eyewitness and victim who will testify about Hougen’s August 29, 2014

26         racially motivated attack in Petaluma, California, to include the unprovoked nature of the attack,

27         Hougen’s conduct and demeanor, the threats and racial slurs Hougen yelled at him during the

28         attack, and the actions taken by himself and others to subdue Hougen.

     GOV. WITNESS LIST                              2
     20-CR-00432 EJD
             Case 5:20-cr-00432-EJD Document 122 Filed 03/26/21 Page 3 of 4




 1      8. Elizabeth Green: FBI Special Agent who will testify about information uncovered during the

 2         FBI’s investigation into Hougen and his history of racial violence.

 3      9. Jared Herbert: Redding Police Officer who will testify about the investigation and arrest of

 4         Hougen for the December 29, 2018, racially motivated attack in Redding, California, to include

 5         interviews of witnesses to the attack, any photographs or body worn camera footage taken,

 6         Hougen’s conduct and demeanor upon arrest, and any threats or racial slurs uttered by Hougen

 7         while in custody.

 8      10. Mike Johnson: Eyewitness who will testify about Hougen’s August 29, 2014 racially motivated

 9         attack in Petaluma, California, to include the unprovoked nature of the attack, Hougen’s conduct

10         and demeanor, the threats and racial slurs Hougen yelled during the attack, and the actions taken

11         by himself and others to subdue Hougen.

12      11. Eric Jordan: Eyewitness and victim who will testify about Hougen’s December 29, 2018 racially

13         motivated attack in Redding, California, to include the unprovoked nature of the attack, the

14         threats and racial slurs Hougen screamed at him while punching his head and body, Hougen’s

15         conduct and demeanor, and any injuries sustained during the attack.

16      12. Mark Klouda: Eyewitness who will testify about Hougen’s April 8, 2018 racially motivated

17         attack on an Amtrak train in Klickitat County, Washington, to include Hougen’s conduct and

18         demeanor, the threats and racial slurs Hougen screamed during the attack, and the actions taken

19         by himself and others to subdue Hougen.

20      13. Jesse Massey: Eyewitness and victim who will testify about Hougen’s April 8, 2018 racially

21         motivated attack on an Amtrak train in Klickitat County, Washington, to include the unprovoked

22         nature of the attack, Hougen’s conduct and demeanor, the threats and racial slurs Hougen

23         screamed at him and others during the attack, any injuries sustained during the attack, and the

24         actions taken by himself and others to subdue Hougen.

25      14. Carlos Nunez: Eyewitness who will testify about Hougen’s conduct and demeanor during the

26         July 5, 2020, racially motivated knife attack in Santa Cruz, California, to include his decision to

27         report the attack to police.

28      15. Casey Steen: Eyewitness who will testify about Hougen’s conduct and demeanor during the July

     GOV. WITNESS LIST                               3
     20-CR-00432 EJD
             Case 5:20-cr-00432-EJD Document 122 Filed 03/26/21 Page 4 of 4




 1         5, 2020 racially motivated knife attack in Santa Cruz, California, to include racial slurs Hougen

 2         screamed at the victim while slashing at his head and body with a knife.

 3      16. Brittany Steinwach: Eyewitness and victim who will testify about Hougen’s April 8, 2018

 4         racially motivated attack on an Amtrak train in Klickitat County, Washington, to include the

 5         unprovoked nature of the attack, Hougen’s conduct and demeanor, and the threats and racial

 6         slurs Hougen screamed at her and others during the attack.

 7

 8 DATED: March 26, 2021                                        Respectfully submitted,

 9                                                              STEPHANIE M. HINDS
                                                                Acting United States Attorney
10

11                                                                     /s/
                                                                MARISSA HARRIS
12                                                              Assistant United States Attorney
13                                                              MICHAEL J. SONGER
                                                                Trial Attorney, Civil Rights Division
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     GOV. WITNESS LIST                              4
     20-CR-00432 EJD
